                  Case: 1:18-cv-06420 Document #: 18 Filed: 10/24/19 Page 1 of 1 PageID #:45


                      United States District Court for the Northern District of Illinois


        Case Number: 1:18-cv-06420                      Assigned/Issued By: EC

        Judge Name: Ellis                               Designated Magistrate Judge: Weisman


                                                 FEE INFORMATION


    Amount Due:                  $400.00             $46.00            $5.00

                                  IFP                No Fee                Other

                                  $505.00

    Number of Service Copies                                  Date:

                                          (For Use by Fiscal Department Only)

    Amount Paid:                                              Receipt #:

    Date Payment Rec’d:                                       Fiscal Clerk:


                                                     ISSUANCES

                   Summons                                             Alias Summons

                   Third Party Summons                                 Lis Pendens

                   Non Wage Garnishment Summons                        Abstract of Judgment

                   Wage-Deduction Garnishment Summons

         ✔         Citation to Discover Assets                                (Victim, Against and $ Amount)


                   Writ
                             (Type of Writ)


  1         Original and 1               copies on 10/24/2019         as to
                                                         (Date)
 Wells Fargo Bank, N.A. (no notice -3rd party)



Rev. 08/19/2016
